         Case 1:15-cv-00999-APM Document 30 Filed 01/30/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
JASON LEOPOLD and ALEXA O’BRIEN,          )
                                          )
      Plaintiffs,                         )
                                          )
              v.                          ) No. 1:15-cv-00999 (APM)
                                          )
NATIONAL SECURITY AGENCY, et al.,         )
                                          )
      Defendants.                         )
_________________________________________ )

         NOTICE TO THE COURT OF RESTORATION OF APPROPRIATIONS

       On January 15, 2019, this court granted Defendants’ motion for a stay of the court’s order

dated January 20, 2016, which would have required the parties to file their next quarterly joint

status report on or before January 16, 2019. The stay order also required Defendants to file a

notice within three business days of the resumption of government operations “notifying the

court when the parties will file their Joint Status Report.”

       As of January 25, 2019, funding was restored through February 15, 2019, for the

Department of Justice and other agencies, and the Department of Justice resumed its usual civil

litigation functions. Pursuant to the Court’s order, Defendants’ counsel has conferred with

conferred with Plaintiff’s counsel, and they propose to file the next quarterly Joint Status Report

on February 13, 2019.



                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               MARCIA BERMAN
                                               Assistant Branch Director
Case 1:15-cv-00999-APM Document 30 Filed 01/30/19 Page 2 of 2




                           s/Marcia K. Sowles
                           MARCIA K. SOWLES
                           DC Bar No. 369455
                           Senior Trial Counsel
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street, N.W. Room 11028
                           Washington, D.C. 20005
                           Tel.: (202) 514- 4960
                           Fax: (202) 616- 8470
                           E-mail: marcia.sowles@usdoj.gov

                           Attorneys for Defendants
